RANDALL, C. J.,
delivered the opinion of thé court..
The order appealed from - purports to have been granted upon an inspection of the records of the court in two actions •referred to, and the answer of the sheriff as to certain mon*eys in his hands. The order directed the money to be paid. to one of the judgment creditors.
We do not find that' the records in the actions referred to,- *44or certified copies thereof, have been sent to this court. Without them we cannot come to a satisfactory conclusion upon the questions sought to be presented. Section 272 of the Code, and Rule IY. of this Court, requiret hat upon an appeal from an order, the return shall consist of a certified copy of the notice of appeal of the order, and of the papers and records upon which the court granted the order. The order appealed from states distinctly what papers and records were considered by the court, and we are therefore advised that we have not a proper return.
We might have directed a proper return to be made, if the certificate to the paper on file here had been sufficient. It merely certifies that “the foregoing are true copies of the original,” &c., and of course does not purport to embrace the necessary papers and records. There is, therefore, nothing upon which to found a certiorari to supply the absent-records.
The only order we can make under the circumstances is to strike the case from the docket. , (See Caulk, adm’r, vs. Fox, 13 Fla., 147.).
Ordered accordingly.